Exhibit 10.2


DELUXE CORPORATION 2000 STOCK INCENTIVE PLAN, AS AMENDED


SECTION 1.    PURPOSE.

        The purpose of the plan is to promote the interests of the Company and
its shareholders by aiding the Company in attracting management personnel
capable of assuring the future success of the Company, by offering such
personnel incentives to put forth maximum efforts for the success of the
Company’s business, and by affording such personnel an opportunity to acquire a
proprietary interest in the Company.


SECTION 2.    DEFINITIONS.

        As used in the plan, the following terms shall have the meanings set
forth below:

                (a)            “Affiliate” shall mean (i) any entity that,
directly or indirectly through one or more intermediaries, is controlled by the
Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the committee.

                (b)            “Award” shall mean any option, stock appreciation
right, restricted stock, restricted stock unit, performance award, dividend
equivalent or other stock-based award granted under the plan.

                (c)            “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing any award granted
under the plan.

                (d)            “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time, and any regulations promulgated thereunder.

                (e)            “Committee” shall mean a committee of the board
of directors of the Company designated by such board to administer the plan,
which shall consist of members appointed from time to time by the board of
directors and shall be comprised of not fewer than such number of directors as
shall be required to permit grants and awards made under the plan to satisfy the
requirements of Rule 16b-3. Each member of the committee shall be a
“Non-Employee Director”within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code. The Company expects
to have the Plan administered such that certain awards shall be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

                (f)            “Company” shall mean DELUXE CORPORATION, a
Minnesota corporation, and any successor corporation.

                (g)            “Dividend Equivalent” shall mean any right
granted under Section 6(e) of the plan.


 

--------------------------------------------------------------------------------


                (h)            “Eligible Person” shall mean a non-employee
director and any employee (as determined by the committee) providing services to
the Company or any affiliate who the committee determines to be an eligible
person.

                (i)            “Fair Market Value” shall mean, with respect to
any property (including, without limitation, any shares or other securities),
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the committee.

                (j)            “Incentive Stock Option” shall mean an option
granted under Section 6(a) of the plan that is intended to meet the requirements
of Section 422 of the Code or any successor provision.

                (k)            “Non-Employee Director” shall have the meaning
provided in Section 7(a) of the plan.

                (l)            “Non-Qualified Stock Option” shall mean an option
granted under Section 6(a) of the plan that is not intended to be an incentive
stock option.

                (m)            “Option” shall mean an incentive stock option or
a non-qualified stock option and shall be deemed to include any reload option
issued under the plan.

                (n)            “Other Stock-Based Award” shall mean any right
granted under Section 6(f) of the plan.

                (o)            “Participant” shall mean an eligible person
designated to be granted an award under the plan.

                (p)            “Performance Award” shall mean any right granted
under Section 6(d) of the plan.

                (q)            “Person” shall mean any individual, corporation,
partnership, association or trust.

                (r)            “Plan” shall mean this stock incentive plan, as
amended from time to time.

                (s)            “Reload Option” means an option issued under
Section 6(a) to purchase a number of shares equal to the number of shares
delivered by an option holder (or such lesser number as the committee may
determine) in payment of all or any portion of the exercise price of an option
previously granted under this plan to such holder, provided that the option term
of such option shall not end later than the option term of the option so
exercised.

                (t)            “Reload Option Feature” means provisions in an
option granted under this plan that permit the holder of the option to receive a
reload option upon the exercise of the option through the delivery of shares in
payment of all or any portion of the exercise price. A reload option feature may
be included in any reload option issued under the plan.

                (u)            “Restricted Stock” shall mean any share granted
under Section 6(c) of the plan.


2

--------------------------------------------------------------------------------


                (v)            “Restricted Stock Unit” shall mean any unit
granted under Section 6(c) of the plan evidencing the right to receive a share
(or a cash payment equal to the fair market value of a share) at some future
date.

                (w)            “Rule 16b-3” shall mean Rule 16b-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, or any successor rule or regulation.

                (x)            “Section 162(m)” shall mean Section 162(m) of the
Code and the applicable Treasury Regulations promulgated thereunder.

                (y)            “Shares” shall mean shares of common stock, $1.00
par value, of the Company or such other securities or property as may become
subject to awards pursuant to an adjustment made under Section 4(c) of the plan.

                (z)            “Stock Appreciation Right” shall mean any right
granted under Section 6(b) of the plan.


SECTION 3.    ADMINISTRATION.

                (a)            Power and Authority of the Committee.   The plan
shall be administered by the committee. Except as provided in Section 7 and
subject to the express provisions of the plan and to applicable law, the
committee shall have full power and authority to: (i) designate participants;
(ii) determine the type or types of awards to be granted to each participant
under the plan; (iii) determine the number of shares to be covered by (or with
respect to which payments, rights or other matters are to be calculated in
connection with) each award; (iv) determine the terms and conditions of any
award or award agreement; (v) amend the terms and conditions of any award or
award agreement and accelerate the exercisability of options or the lapse of
restrictions relating to restricted stock or other awards; (vi) determine
whether, to what extent and under what circumstances awards may be exercised in
cash, shares, other securities, other awards or other property, or canceled,
forfeited or suspended; (vii) determine whether, to what extent and under what
circumstances cash, shares, other securities, other awards, other property and
other amounts payable with respect to an award under the plan shall be deferred
either automatically or at the election of the holder thereof or the committee;
(viii) interpret and administer the plan and any instrument or agreement
relating to, or award made under, the plan; (ix) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the plan; and (x) make any other
determination and take any other action that the committee deems necessary or
desirable for the administration of the plan. Unless otherwise expressly
provided in the plan, all designations, determinations, interpretations and
other decisions under or with respect to the plan or any award shall be within
the sole discretion of the committee, may be made at any time and shall be
final, conclusive and binding upon any participant, any holder or beneficiary of
any award and any employee of the Company or any affiliate.

                (b)            Delegation.   The committee may delegate its
powers and duties under the plan to one or more officers of the company or an
affiliate or a committee of such officers, subject to such terms, conditions and
limitations as the committee may establish in its sole discretion; provided,
however, that the committee shall not delegate its powers and duties under the
plan (i)


3

--------------------------------------------------------------------------------


with regard to officers or directors of the Company or any affiliate who are
subject to Section 16 of the Securities Exchange Act of 1934, as amended, if the
effect of such delegation would make the exemption under Rule 16b-3 unavailable
or (ii) in such a manner as would cause the plan not to comply with the
requirements of Section 162(m) of the Code.


SECTION 4.    SHARES AVAILABLE FOR AWARDS.

                (a)            Shares Available.   Subject to adjustment as
provided in Section 4(c), the number of shares available for granting awards
under the plan shall be 8,500,000. (The shareholders originally approved the
plan with 3,000,000 shares available and, at the 2002 annual meeting, approved
an amendment to the plan to increase the shares available by 5,500,000.) Shares
to be issued under the plan may be either shares reacquired or authorized but
unissued shares. If any shares covered by an award or to which an award relates
are not purchased or are forfeited, or if an award otherwise terminates without
delivery of any shares, then the number of shares counted against the aggregate
number of shares available under the plan with respect to such award, to the
extent of any such forfeiture or termination, shall again be available for
grants under the plan. Shares delivered in payment of the option exercise price
of an option not containing a reload option feature shall again be available for
granting awards under the plan (other than incentive stock options) to the
extent that the number of shares so delivered are made subject to an option
granted pursuant to section 6(a)(v).

                (b)            Accounting for Awards.   For purposes of this
Section 4, if an award entitles the holder thereof to receive or purchase
shares, the number of shares covered by such award or to which such award
relates shall be counted on the date of grant of such award against the
aggregate number of shares available for grants under the plan.

                (c)            Adjustments.   In the event that the committee
shall determine that any dividend or other distribution (whether in the form of
cash, shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares or other securities of
the Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the shares such that an adjustment is determined by the committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the plan, then the
committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of shares (or other securities or other property) which
thereafter may be made the subject of awards, (ii) the number and type of shares
(or other securities or other property) subject to outstanding awards and
(iii) the purchase or exercise price with respect to any award; provided,
however, that the number of shares covered by any award or to which such award
relates shall always be a whole number.

                (d)            Awards Limitation Under the Plan.

      (i)   Section 162(m) Limitation for Certain Types of Awards.   No eligible
person may be granted options, stock appreciation rights or any other award or
awards under the plan, the value of which award or awards is based solely on an
increase in the value of the shares after the date of grant of such award or
awards, for more than 400,000 shares (subject to adjustment as provided in
Section 4(c) of the plan) in



4

--------------------------------------------------------------------------------


          the aggregate in any calendar year. The foregoing limitation shall not
include any shares acquired pursuant to the annual incentive plan.


      (ii)    Section 162(m) Limitation for Performance Awards.   The maximum
amount payable pursuant to all performance awards to any participant in the
aggregate in any calendar year shall be $5.0 million in value, whether payable
in cash, shares or other property. This limitation does not apply to any award
subject to the limitation contained in Section 4(d)(i) of the plan and shall not
include any shares acquired pursuant to the annual incentive plan.


      (iii)    Plan Limitation on Restricted Stock, Restricted Stock Units and
Performance Awards.   No more than 3,500,000 shares, subject to adjustment as
provided in Section 4(c) of the plan, shall be available under the plan for
issuance pursuant to grants of restricted stock, restricted stock units and
performance awards; provided, however, that if any awards of restricted stock
units or performance awards terminate or are forfeited or cancelled without
delivery of any shares or if shares of restricted stock are forfeited, whether
or not dividends have been paid on such shares, then the shares subject to such
termination, forfeiture or cancellation shall again be available for grants of
restricted stock, restricted stock units and performance awards for purposes of
this limitation on grants of such awards.



SECTION 5.    ELIGIBILITY.

        Any eligible person, including any eligible person who is an officer or
director of the Company or any affiliate, shall be eligible to be designated a
participant. In determining which eligible persons shall receive an award and
the terms of any award, the committee may take into account the nature of the
services rendered by the respective eligible persons, their present and
potential contributions to the success of the Company, and such other factors as
the committee, in its discretion shall deem relevant. Notwithstanding the
foregoing, incentive stock options may only be granted to full or part-time
employees (which term as used herein includes, without limitation, officers and
directors who are also employees) and an incentive stock option shall not be
granted to an employee of an affiliate unless such affiliate is also a
“subsidiary corporation” of the Company within the meaning of Section 424(f) of
the Code or any successor provision.


SECTION 6.    AWARDS.

  (a)   Options.   The committee is hereby authorized to grant options to
participants with the following terms and conditions and with such additional
terms and conditions not inconsistent with the provisions of the plan as the
committee shall determine:


      (i)    Exercise Price.   The purchase price per share purchasable under an
option shall be determined by the committee; provided, however, that such
purchase price shall not be less than 100 percent of the fair market value of a
share on the date of grant of such option and provided further, that in no event
shall options previously granted under this Plan be re-priced by reducing the
exercise price thereof, nor shall options previously granted under this Plan be
cancelled and replaced by



5

--------------------------------------------------------------------------------


          a subsequent re-grant under this Plan of options having an exercise
price lower than the options so cancelled.


      (ii)   Option Term.   The term of each option shall be fixed by the
committee but shall not be longer than 10 years from the date of grant.


      (iii)   Time and Method of Exercise.   The committee shall determine the
time or times at which an option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, shares, promissory notes, other securities, other awards or
other property, or any combination thereof, having a fair market value on the
exercise date equal to the relevant exercise price) in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.


      (iv)   Reload Option Feature.   The committee may determine, in its
discretion, whether to grant an option containing a reload option feature and
whether any reload option issued upon the exercise of an option containing a
reload option feature may itself contain a reload option feature.


      (v)   Issuance of Options to Replace Shares.   The committee may
determine, in its discretion, whether to grant to a participant who exercises by
delivery of shares in payment of all or any portion of the exercise price an
option, previously or hereafter granted under the plan, that does not contain a
reload option feature, an option to acquire the number of shares so delivered
(or such lesser number as the committee may determine), provided that the option
term of such option shall not end later than the option term of the option so
exercised.


                (b)            Stock Appreciation Rights.   The committee is
hereby authorized to grant stock appreciation rights to participants subject to
the terms of the plan and any applicable award agreement. A stock appreciation
right granted under the plan shall confer on the holder thereof a right to
receive upon exercise thereof the excess of (i) the fair market value of one
share on the date of exercise (or, if the committee shall so determine, at any
time during a specified period before or after the date of exercise) over (ii)
the grant price of the stock appreciation right as specified by the committee,
which price shall not be less than 100 percent of the fair market value of one
share on the date of grant of the stock appreciation right. Subject to the terms
of the plan and any applicable award agreement, the grant price, term, methods
of exercise, dates of exercise, methods of settlement and any other terms and
conditions of any stock appreciation right shall be as determined by the
committee. The committee may impose such conditions or restrictions on the
exercise of any stock appreciation right as it may deem appropriate.

                (c)            Restricted Stock and Restricted Stock
Units.   The committee is hereby authorized to grant awards of restricted stock
and restricted stock units to participants with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the plan as the committee shall determine:

      (i)   Restrictions.   Shares of restricted stock and restricted stock
units shall be subject to such restrictions as the committee may impose
(including, without limitation, any limitation on the right to vote a share of
restricted stock or the right to receive



6

--------------------------------------------------------------------------------


          any dividend or other right or property with respect thereto or with
respect to a restricted stock unit), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise as the
committee may deem appropriate.


      (ii)    Stock Certificates.   Any restricted stock granted under the plan
may be evidenced by issuance of a stock certificate or certificates or by the
creation of a book entry at the Company’s transfer agent. Any such certificate
or certificates shall be held by the Company. Such certificate or certificates
or book entry shall be registered in the name of the participant and any such
certificate or certificates shall bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such restricted stock. A
similar notation shall be made in the records of the transfer agent with respect
to any shares evidenced by a book entry. In the case of restricted stock units,
no shares shall be issued at the time such awards are granted.


      (iii)    Forfeiture; Delivery of Shares.   Except as otherwise determined
by the committee or provided in a plan governed by this Plan, upon termination
of employment (as determined under criteria established by the committee) or, in
the case of a director, service as a director during the applicable restriction
period, all shares of restricted stock and all restricted stock units at such
time subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to shares of restricted stock or restricted
stock units. Any share representing restricted stock that is no longer subject
to restrictions shall be delivered to the holder thereof promptly after the
applicable restrictions lapse or are waived. Upon the lapse or waiver of
restrictions and the restricted period relating to restricted stock units
evidencing the right to receive shares, such shares shall be issued and
delivered to the holders of the restricted stock units, subject to the
provisions of the plan and any applicable award agreement.


                (d)            Performance Awards.   The committee is hereby
authorized to grant performance awards to participants which may be “qualified
performance-based compensation” within the meaning of Section 162(m). A
performance award granted under the plan may be payable in cash or in shares
(including, without limitation, restricted stock and restricted stock units).
Performance awards shall, to the extent required by Section 162(m), be
conditioned solely on the achievement of one or more objective performance
goals, and such performance goals shall be established by the committee within
the time period prescribed by, and shall otherwise comply with the requirements
of, Section 162(m). Subject to the terms of the plan and any applicable award
agreement, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any performance award
granted, the amount of any payment or transfer to be made pursuant to any
performance award, and any other terms and conditions of any performance award
shall be determined by the committee. Notwithstanding any other provision of the
plan to the contrary, the following additional requirements shall apply to all
performance awards made to any participant under the plan:


7

--------------------------------------------------------------------------------


      (i)   Shareholder Approval of Plan.   Any performance award that is
intended to be “qualified performance-based compensation” within the meaning of
Section 162(m) shall be null and void and have no effect whatsoever unless the
plan, as amended, shall have been approved by the shareholders of the Company at
the Company’s 2004 annual meeting of shareholders. No performance award shall be
granted more than five years after the date of such meeting of shareholders
unless the shareholders have re-approved the plan to the extent required by
Section 162(m).


      (ii)   Business Criteria.   Unless and until the committee proposes for
shareholder approval and the Company’s shareholders approve a change in the
general business criteria set forth in this section, the attainment of which may
determine the amount and/or vesting with respect to performance awards, the
business criteria to be used for purposes of establishing performance goals for
such performance awards shall be selected from among the following alternatives,
each of which may be based on absolute standards or comparisons versus specified
companies or groups of companies and may be applied at individual or various
organizational levels (e.g., the Company as a whole or identified business
units, segments or the like): sales values, margins, volume, cash flow, stock
price, market share, revenue, sales, earnings per share, profits, earnings
before interest expense and taxes, earnings before interest expense, interest
income and taxes, earnings before interest expense, taxes, and depreciation
and/or amortization, earnings before interest expense, interest income, taxes,
and depreciation and/or amortization, return on equity or costs, return on
invested or average capital employed, economic value, or cumulative total return
to shareholders.


      (iii)   Target Award; Maximum Amount Payable.   The target award shall be
a dollar amount or a percentage of a participant’s annualized base salary, which
may be greater or less than 100%, as determined by the committee with respect to
each participant for each performance period. The maximum amount payable
pursuant to all performance awards to any participant in the aggregate in any
calendar year is specified in Section 4(d)(ii) of the plan.


      (iv)   Payment of Performance Awards.   Performance awards shall be paid
no later than six months following the conclusion of the applicable performance
period. The committee may, in its discretion, reduce the amount of a payout
otherwise to be made in connection with a performance award, but may not
exercise discretion to increase such amount.


      (v)   Certain Events.   If a participant dies, becomes permanently and
totally disabled or otherwise terminates employment with the approval of the
committee before the end of a performance period or after the performance period
and before a performance award is paid, the committee may, in its discretion,
determine that the participant shall be paid a pro rated portion of the award
that the participant would have received but for such death, disability or other
approved termination of employment.



8

--------------------------------------------------------------------------------


      (vi)    Designations.   For a performance award, the committee shall, not
later than 90 days after the beginning of each performance period, (A) designate
all participants for such performance period, (B) establish the objective
performance goals for each participant for that performance period on the basis
of one or more of the criteria set forth in (ii) above and (C) determine target
awards for each participant.


      (vii)    Certification.   Following the close of each performance period
and prior to payment of any amount to a participant with respect to a
performance award, the committee shall certify in writing as to the attainment
of all goals (including the performance goals for a participant) upon which any
payments to a Participant for that performance period are to be based.


                (e)            Dividend Equivalents.   The committee is hereby
authorized to grant to participants dividend equivalents under which such
participants shall be entitled to receive payments (in cash, shares, other
securities, other awards or other property as determined in the discretion of
the committee) equivalent to the amount of cash dividends paid by the Company to
holders of shares with respect to a number of shares determined by the
committee. Subject to the terms of the plan and any applicable award agreement,
such dividend equivalents may have such terms and conditions as the committee
shall determine.

                (f)            Other Stock-based Awards.   The committee is
hereby authorized to grant to participants such other awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares (including, without limitation,
securities convertible into shares), as are deemed by the committee to be
consistent with the purpose of the plan; provided, however, that such grants
must comply with Rule 16b-3 and applicable law. Subject to the terms of the plan
and any applicable award agreement, the committee shall determine the terms and
conditions of such awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section 6(f) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms (including, without limitation, cash, shares, promissory notes, other
securities, other awards or other property or any combination thereof), as the
committee shall determine, the value of which consideration, as established by
the committee, shall not be less than 100 percent of the fair market value of
such shares or other securities as of the date such purchase right is granted.

                (g)            General

      (i)   No Cash Consideration for Awards.   Awards shall be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.


      (ii)   Awards May Be Granted Separately or Together.   Awards may, in the
discretion of the committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other award or any award granted under
any plan of the Company or any affiliate other than the plan. Awards granted in
addition to or in tandem with other awards or in addition to or in tandem with
awards granted under any such other plan of the Company or any affiliate, may be
granted either at the same time as or at a different time from the grant of such
other award or awards.



9

--------------------------------------------------------------------------------


      (iii)   Forms of Payments Under Awards.   Subject to the terms of the plan
and of any applicable award agreement, payments or transfers to be made by the
Company or an affiliate upon the grant, exercise or payment of an award may be
made in such form or forms as the committee shall determine (including, without
limitation, cash, shares, promissory notes, other securities, other awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of dividend equivalents with respect to installment or
deferred payments.


      (iv)   Limits on Transfer of Awards.   No award and no right under any
such award shall be transferable by a participant otherwise than by will or by
the laws of descent and distribution; provided, however, that if so determined
by the committee, a participant may, in the manner established by the committee,
(x) designate a beneficiary or beneficiaries to exercise the rights of the
participant and receive any property distributable with respect to any award
upon the death of the participant, or (y) transfer an award (other than an
incentive stock option) to any member of such participant’s “immediate family”
(as such term is defined in Rule 16a-1(e) promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation) or to a trust whose beneficiaries are members
of such participant’s “immediate family.” Each award or right under any award
shall be exercisable during the participant’s lifetime only by the participant,
or by a member of such participant’s immediate family or a trust for members of
such immediate family pursuant to a transfer as described above, or if
permissible under applicable law, by the participant’s guardian or legal
representative. No award or right under any such award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any affiliate.


      (v)   Term of Awards.   The term of each award shall be for such period,
not longer than 10 years from the date of grant, as may be determined by the
committee.


      (vi)   Restrictions; Securities Exchange Listing.   All certificates for
shares or other securities delivered under the plan pursuant to any award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the committee may deem advisable under the plan or the rules,
regulations and other requirements of the Securities and Exchange Commission and
any applicable federal or state securities laws, and the committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. If the shares or other securities are traded on
a securities exchange, the Company shall not be required to deliver any shares
or other securities covered by an award unless and until such shares or other
securities have been admitted for trading on such securities exchange.



10

--------------------------------------------------------------------------------


      (vii)   Attestation.   Where the plan or any applicable award agreement
provides for or permits delivery of shares by a participant in payment with
respect to any award or grant under this plan or for taxes, such payment may be
made constructively through attestation in the discretion of and in accordance
with rules established by the committee.



SECTION 7.    AWARDS TO NON-EMPLOYEE DIRECTORS.

                (a)            Eligibility; One-Time Award.   In addition to
other awards that may be granted to non-employee directors pursuant to Section 6
of the plan, each member of the board of directors who is not an employee of the
Company or of any affiliate of the Company (a non-employee director) who is
elected to the board subsequent to December 31, 2000 shall, upon the date of his
or her initial election to the board, receive an award of 1,000 shares of
restricted stock. These shares shall vest in three equal installments, on the
dates of the annual shareholder meeting in each of the three succeeding years,
if such director remains in office immediately following such meeting. In the
event that in accordance with the Company’s policy with respect to mandatory
retirement of directors, any director is not nominated for election to serve as
a director of the Company, all restricted stock so awarded shall immediately
vest in full upon such director’s retirement from the board. If a director
ceases to be a director prior to the date on which the award is fully vested for
any reason other than mandatory retirement, any unvested portion of the award
shall terminate and be irrevocably forfeited. Such awards shall be subject to
Sections 6(c), 9 and 10 of this plan. The authority of the committee under this
Section 7(a) shall be limited to ministerial and non-discretionary matters.

                (b)            Annual Stock Option Grants.   Each non-employee
director also shall be eligible to receive non-qualified stock options under the
terms of Section 6(a) of the plan; provided, however, that no such director
shall be eligible to receive more than 5,000 options (exclusive of reload
options) in any calendar year, and that all such options shall be subject in all
material respects to the same terms, conditions, and restrictions attached to
options then being granted to executive officers of the Company.

                (c)            Stock Compensation.   Each non-employee director
shall be eligible to receive or elect to receive his or her fees for service on
the Company’s board of directors and the committees thereof in shares or
restricted stock units and to defer the receipt of such units, all as described
in the Deluxe Corporation Non-Employee Director Stock and Deferral Plan attached
hereto as Annex I and hereby made a part hereof.


SECTION 8.    AMENDMENT AND TERMINATION; ADJUSTMENTS.

        Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an award agreement or in the plan:

                (a)            Amendments to the Plan.   The board of directors
of the Company may amend, alter, suspend, discontinue or terminate the plan;
provided, however, that, notwithstanding any other provision of the plan or any
award agreement, without the approval of the shareholders of the Company, no
such amendment, alteration, suspension, discontinuation or termination shall be
made that:


11

--------------------------------------------------------------------------------


      (i)   would amend section 4(a), 4(d) or 6(a)(i) of the plan;


      (ii)    absent such approval, would violate the rules or regulations of
the New York Stock Exchange, any other securities exchange or the National
Association of Securities Dealers, Inc., that are applicable to the Company; or


      (iii)   absent such approval, would cause the Company to be unable, under
the Code, to grant incentive stock options under the plan.


        The board of directors shall be entitled to delegate to the committee
the power to amend such terms of the plan and for such purposes as the board of
directors shall from time to time determine.

                (b)            Waivers. The committee may waive any conditions
of or rights of the Company under any outstanding award, prospectively or
retroactively.

                (c)            Limitations on Amendments.   Neither the
committee nor the Company may amend, alter, suspend, discontinue or terminate
any outstanding award, prospectively or retroactively, without the consent of
the participant or holder or beneficiary thereof, except as otherwise provided
herein or in the award agreement.

                (d)            Correction of Defects, Omissions and
Inconsistencies.   The committee may correct any defect, supply any omission or
reconcile any inconsistency in the plan or any award in the manner and to the
extent it shall deem desirable to carry the plan into effect.


SECTION 9.    INCOME TAX WITHHOLDING.

        In order to comply with all applicable federal or state income tax laws
or regulations, the committee may establish such policy or policies as it deems
appropriate with respect to such laws and regulations, including without
limitation the establishment of policies to ensure that all applicable federal
or state payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of a participant, are withheld or collected from such
participant. In order to assist a participant in paying all or a portion of the
federal and state taxes to be withheld or collected upon exercise or receipt of
(or the lapse of restrictions relating to) an award, the committee, in its
discretion and subject to such additional terms and conditions as it may adopt,
may permit the participant to satisfy such tax obligation by (i) electing to
have the Company withhold a portion of the payment or transfer otherwise to be
made upon exercise or receipt of (or the lapse of restrictions relating to) such
award with a fair market value equal to the amount of such taxes or (ii)
delivering to the Company shares or other property other than shares issuable
upon exercise or receipt of (or the lapse of restrictions relating to) such
award with a fair market value equal to the amount of such taxes. The election,
if any, must be on or before the date that the amount of tax to be withheld is
determined.


SECTION 10.    GENERAL PROVISIONS.

                (a)            No Rights to Awards.   No eligible person,
participant or other person shall have any claim to be granted any award under
the plan, and there is no obligation for uniformity of treatment of eligible
persons, participants or holders or beneficiaries of awards under the plan.


12

--------------------------------------------------------------------------------


The terms and conditions of awards need not be the same with respect to any
participant or with respect to different participants.

                (b)            Award Agreements.   No participant will have
rights under an award granted to such participant unless and until an award
agreement shall have been duly executed on behalf of the Company and, if
requested by the Company, signed by the participant.

                (c)            No Limit on Other Compensation
Arrangements.   Nothing contained in the plan shall prevent the Company or any
affiliate from adopting or continuing in effect other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.

                (d)            No Right to Employment.   The grant of an award
shall not be construed as giving a participant the right to be retained in the
employ of the Company or any affiliate, nor will it affect in any way the right
of the Company or the affiliate to terminate such employment at any time, with
or without cause. In addition, the Company or an affiliate may at any time
dismiss a participant from employment free from any liability or any claim under
the plan, unless otherwise expressly provided in the plan or in any award
agreement.

                (e)            Governing Law.   The validity, construction and
effect of the plan or any award, and any rules and regulations relating to the
plan or any award, shall be determined in accordance with the laws of the State
of Minnesota.

                (f)            Severability.   If any provision of the plan or
any award is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or would disqualify the plan or any award under any law deemed
applicable by the committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the committee, materially altering the purpose
or intent of the plan or the award, such provision shall be stricken as to the
plan or such jurisdiction or award, and the remainder of the plan or any such
award shall remain in full force and effect.

                (g)            No Trust or Fund Created.   Neither the plan nor
any award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any affiliate and a
participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any affiliate pursuant to an award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or any affiliate.

                (h)            No Fractional Shares.   No fractional shares
shall be issued or delivered pursuant to the plan or any award, and the
committee shall determine whether cash shall be paid in lieu of any fractional
shares or whether such fractional shares or any rights thereto shall be
canceled, terminated or otherwise eliminated.

                (i)            Headings.   Headings are given to the sections
and subsections of the plan solely as a convenience to facilitate reference.
Such headings shall not be deemed in any way material or relevant to the
construction or interpretation of the plan or any provision thereof.


13

--------------------------------------------------------------------------------


                (j)            Other Benefits.   No compensation or benefit
awarded to or realized by any participant under the plan shall be included for
the purpose of computing such participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company unless
required by law or otherwise provided by such other plan.


SECTION 11.   EFFECTIVE DATE OF THE PLAN.

        The plan shall be effective as of January 1, 2001, subject to approval
by the shareholders of the Company.


SECTION 12.   TERM OF THE PLAN.

        Unless the plan shall have been discontinued or terminated as provided
in Section 8(a), the plan shall terminate on December 31, 2008. No award shall
be granted after the termination of the plan. However, unless otherwise
expressly provided in the plan or in an applicable award agreement, any award
theretofore granted may extend beyond the termination of the plan, and the
authority of the committee provided for hereunder with respect to the plan and
any awards, and the authority of the board of directors of the Company to amend
the plan, shall extend beyond the termination of the plan.












14

--------------------------------------------------------------------------------


ANNEX I


DELUXE CORPORATION
NON-EMPLOYEE DIRECTOR STOCK AND DEFERRAL PLAN
(“PLAN”)


                1.           Purpose of the Plan.   The purpose of the Deluxe
Corporation Non-Employee Director Stock and Deferral Plan (the “Plan”) is to
provide an opportunity for non-employee members of the Board of Directors (the
“Board”) of Deluxe Corporation (“Deluxe” or the “Company”) to increase their
ownership of Deluxe Common Stock, $1.00 par value (“Common Stock”), and thereby
align their interest in the long-term success of the Company with that of the
other shareholders. This will be accomplished by allowing each participating
director to elect voluntarily to receive all or a portion of his or her Retainer
(as hereinafter defined) in the form of shares of Common Stock and to allow each
of them to defer the receipt of such shares until a later date pursuant to
elections made by him or her under this Plan.

                2.           Eligibility.   Directors of the Company who are not
also officers or other employees of the Company or its subsidiaries are eligible
to participate in this Plan (“Eligible Directors”).

                3.           Administration.   This Plan will be administered by
or under the direction of the Secretary of the Company (the “Administrator”).
Since the issuance of shares of Common Stock pursuant to this Plan is based on
elections made by Eligible Directors, the Administrator’s duties under this Plan
will be limited to matters of interpretation and administrative oversight. All
questions of interpretation of this Plan will be determined by the
Administrator, and each determination, interpretation or other action that the
Administrator makes or takes pursuant to the provisions of this Plan will be
conclusive and binding for all purposes and on all persons. The Administrator
will not be liable for any action or determination made in good faith with
respect to this Plan.

                4.           Election to Receive Stock and Stock Issuance.

                4.1.       Election to Receive Stock in Lieu of Cash.   On forms
provided by the Company and approved by the Administrator, each Eligible
Director may irrevocably elect (“Stock Election”) to receive, in lieu of cash,
shares of Common Stock having a Fair Market Value, as defined in Section 4.6,
equal to 50% or more of the annual cash retainer and all meeting fees (including
all committee retainers and meeting fees, the “Retainer”) payable to that
director for services rendered as a director. From and after January 1, 2001,
all Eligible Directors will be deemed to have made such a Stock Election to
receive shares of Common Stock with respect to no less than 50% of such Retainer
and shall be deemed to be a participating director under this Plan
(“Participating Director”) to at least such extent. Except as provided in the
preceding sentence, to be effective, any Stock Election must be filed with the
Company (the date of such filing being the date of such election) no later than
May 31 of each year (or by such other date as the Administrator shall determine)
and shall apply only with respect to services as a director provided for the
period of July 1 of that year through June 30 of the year following (“Fiscal


15

--------------------------------------------------------------------------------


Year”); provided, however, that an Eligible Director whose initial election to
the Board of Directors occurs after May 31, shall have 30 days following such
election to make a Stock Election, which shall apply only with respect to
services as a director provided following the filing of such Stock Election with
the Company during the then current or the ensuing Fiscal Year, as specified in
the Stock Election. Following the implementation of the Plan upon the expiration
of the existing Deluxe Corporation Non-Employee Director Stock and Deferral
Plan, effective as of October 31, 1997, Eligible Directors shall continue to be
bound by the Stock Elections previously made by them for the Fiscal Year ending
June 30, 2001 with respect to their services as a director during the period
from January 1, 2001 through June 30, 2001. In the event that an Eligible
Director shall fail to file with the Company the required form for making a
Stock Election, such director shall be deemed to have made the same Stock
Election that such director made with respect to the then current Fiscal Year,
or in the absence of having made such Stock Election, to have elected to receive
50% of his or her Retainer in cash and 50% in Common Stock, and such election
will be deemed to have been made on (i) May 31 in any year with respect to the
ensuing Fiscal Year as aforesaid and (ii) the thirtieth day following initial
election to the Board of new directors with respect to the current Fiscal Year
only unless such date is within the period of May 31 through June 30 of that
Fiscal Year, in which event the election shall be deemed made for both the
current and next following Fiscal Years. Any Stock Election made in accordance
with the provisions of this Section 4.1 shall be irrevocable for the period to
which such election applies.

                4.2.       Issuance of Stock in Lieu of Cash.   Shares of Deluxe
Common Stock having a Fair Market Value equal to the amount of the Retainer so
elected shall (i) be issued to each Participating Director or (ii) at the
Participating Director’s election pursuant to Section 4.3, be credited to such
director’s account (a “Deferred Stock Account”), on March 15, June 15,
September 15 and December 15 for the calendar quarter ending on the last day of
each such month (each such payment date, a “Payment Date”). The Company shall
not issue fractional shares. Whenever, under the terms of this Plan, a
fractional share would be required to be issued, the Company will round the
number of shares (up or down) to the nearest integer. In the event that a
Participating Director elects to receive less than 100% of each quarterly
installment of the Retainer in shares of Common Stock (or Stock Units as defined
and provided in Section 4.4), that Participating Director shall receive the
balance of the quarterly installment in cash.

                4.3.       Manner of Making Deferral Election.   A Participating
Director may elect to defer payment of the Retainer otherwise payable in shares
of Common Stock pursuant to this Plan by filing (the date of such filing being
the date of such election), no later than May 31 of each year (or by such other
date as the Administrator shall determine) with respect to payments in the
ensuing Fiscal Year, an irrevocable election with the Administrator on a form
(the “Deferral Election Form”) provided by the Administrator for that purpose
(“Deferral Election”). Any portion of the Retainer to be paid in cash may not be
deferred pursuant to the Plan. The special Stock Election rules set forth in
Section 4.1 with respect to new directors and continuing elections under the
Plan during 2001 shall also apply to the corresponding Deferral Elections.
Failure timely to file a Deferral Election shall conclusively be deemed to mean
that no election to defer has been made for the applicable period. The Deferral
Election shall be effective for the Retainer payable (i) during the ensuing
Fiscal Year with respect to elections made on or before May 31 of each year as
aforesaid and (ii) for the portion of the Fiscal Year after the date the
Deferral Election is made or the ensuing Fiscal Year as specified in the
Deferral Election with


16

--------------------------------------------------------------------------------


respect to Deferral Elections made by new directors. Any Deferral Election made
in accordance with the provisions of this Section shall be irrevocable for the
period to which such election applies. The Deferral Election form shall specify
the amount to be deferred expressed as a percentage of the Participating
Director’s Retainer.

                4.4.       Credits to Deferred Stock Account for Elective
Deferrals.   On each Payment Date, a Participating Director who has made a then
effective Deferral Election shall receive a credit in the form of restricted
stock units (“Stock Units”) to his or her Deferred Stock Account. Each Stock
Unit shall represent the right to receive one share of Common Stock. The number
of Stock Units credited to a Participating Director’s Deferred Stock Account
shall be determined by dividing an amount equal to the Participating Director’s
Retainer payable on the Payment Date for the current calendar quarter and
specified for deferral pursuant to Section 4.3, by the Fair Market Value of a
share of Common Stock on such Payment Date. If that computation would result in
a fractional Stock Unit being credited to a Participating Director’s Deferred
Stock Account, the Company will round the number of Stock Units so credited (up
or down) to the nearest integer.

                4.5.       Dividend Equivalent Payments.   Each time a dividend
is paid on the Common Stock, the Participating Director who has a Deferred Stock
Account shall receive a dividend equivalent payment on the dividend payment date
equal to the amount of the dividend payable on a single share of Common Stock
multiplied by the number of Stock Units credited to the Participating Director’s
Deferred Stock Account on the dividend record date.

                4.6.       Fair Market Value.   The Fair Market Value of each
share of Common Stock shall be equal to the closing price of one share of Common
Stock on the New York Stock Exchange (“NYSE”) on the relevant date as reported
by the Wall Street Journal, Midwest Edition; provided that if, on such date, the
NYSE is not open for business or there are no shares of Common Stock traded on
such date, the Fair Market Value of a share of Common Stock shall be equal to
the closing price of one share of Common Stock on the first day preceding such
date on which the NYSE is open for business and has reported trades in the
Common Stock.

                4.7.       Termination of Service as a Director.   If a
Participating Director leaves the Board before the conclusion of any quarter of
a Fiscal Year, he or she will be paid the quarterly installment of the Retainer
entirely in cash or Common Stock on the applicable Payment Date in accordance
with such Participating Director’s then effective Stock Election,
notwithstanding that a Deferral Election is on file with the Company. The date
of termination of a Participating Director’s service as a director of the
Company will be deemed to be the date of termination recorded on the personnel
or other records of the Company.

                5.           Shares Available for Issuance.   This Plan
constitutes part of the Deluxe Corporation 2000 Stock Incentive Plan, as amended
from time to time (the “SIP”), and is subject to the terms and conditions of the
SIP. Any shares of Common Stock issued under this Plan shall be issued pursuant
to the terms and conditions of the SIP, and any such shares so issued shall be
subject to the limits set forth in the SIP, including, without limiting the
generality of the foregoing, the limits contained in Section 4(a) of the SIP.


17

--------------------------------------------------------------------------------


                6.           Deferral Payment.

                6.1.       Deferral Payment Election.   At the time of making
the Deferral Election and as a part thereof, each Participating Director shall
make and file with the Company, a deferral payment election on the Deferral
Election Form specifying one of the payment options described in Section 6.2. If
a Participating Director fails to make a deferral payment election at the time
any Deferral Election is made in accordance with this Plan, the Participating
Director shall conclusively be deemed to have elected to receive the Common
Stock represented by the Stock Units earned during the period covered by the
Deferral Election in a lump sum payment at the time of the Participating
Director’s termination of service on the Board as provided in Section 6.2. The
deferral payment election shall be irrevocable as to all amounts credited to the
Participating Director’s Deferred Stock Account during the period covered by the
relevant Deferral Election.

                6.2.       Payment of Deferred Stock Accounts in a Lump
Sum.   Stock Units credited to a Participating Director’s Deferred Stock Account
shall be converted to an equal number of shares of Common Stock and issued in
full to the Participating Director on the earlier of the tenth anniversary of
February 1 of the year following the Participating Director’s termination of
service on the Board (or the first business day thereafter) or such other date
as elected by the Participating Director by making a deferral payment election
in accordance with the provisions of Section 6.1. All payments shall be made in
whole shares of Common Stock (rounded as necessary to the nearest integer).
Notwithstanding the foregoing, in the event of a Change of Control (as defined
in Section 12), Stock Units credited to a Participating Director’s Deferred
Stock Account as of the business day immediately prior to the effective date of
the transaction constituting the Change of Control shall be converted to an
equal number of shares of Common Stock (rounded as necessary to the nearest
integer) and issued in full to the Participating Director in whole shares of
Common Stock on such date.

                6.3.       Payment to Estate.   In the event that a
Participating Director shall die before full distribution of his or her Deferred
Stock Account, any shares that issue therefrom shall be issued to such
Director’s estate or beneficiaries, as the case may be.

                7.           Holding Period.   All shares of Common Stock issued
under this Plan, including shares that are issued as a result of distributions
of a Participating Director’s Deferred Stock Account, shall be held by the
Participating Director receiving such shares for a minimum period of six months
from the date of issuance or such longer period as may be required for
compliance with Rule 16b-3, as amended or any successor rule (“Rule 16b-3”),
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Administrator may, in
his or her discretion, require that shares of Common Stock issued pursuant to
this Plan contain a suitable legend restricting trading in such shares during
such holding period

                8.           Limitation on Rights of Eligible and Participating
Directors.

                8.1.       Service as a Director.   Nothing in this Plan will
interfere with or limit in any way the right of the Company’s Board or its
shareholders not to nominate for re-election, elect or remove an Eligible or
Participating Director from the Board. Neither this Plan nor any action taken
pursuant to it will constitute or be evidence of any agreement or understanding,
express or


18

--------------------------------------------------------------------------------


implied, that the Company or its Board or shareholders have retained or will
retain an Eligible or Participating Director for any period of time or at any
particular rate of compensation.

                8.2.       Nonexclusivity of the Plan.   Nothing contained in
this Plan is intended to affect, modify or rescind any of the Company’s existing
compensation plans or programs or to create any limitations on the power of the
Company’s officers or Board to modify or adopt compensation arrangements as they
or it may from time to time deem necessary or desirable.

                9.           Plan Amendment, Modification and Termination.   The
Board may suspend or terminate this Plan at any time. The Board may amend this
Plan from time to time in such respects as the Board may deem advisable in order
that this Plan will conform to any change in applicable laws or regulations or
in any other respect that the Board may deem to be in the Company’s best
interests; provided, however, that no amendments to this Plan will be effective
without approval of the Company’s shareholders, if shareholder approval of the
amendment is then required to exempt issuance or crediting of shares of Common
Stock or Stock Units from Section 16 of the Exchange Act under Rule 16b-3, or
pursuant to the rules of the New York Stock Exchange.

                10.           Effective Date and Duration of the Plan.   This
Plan shall become effective on January 1, 2001and shall continue, unless
terminated by action of the Board, until the expiration or termination of the
SIP, provided that the expiration or termination of this Plan shall not affect
any rights of Participating Directors with respect to their Deferral Accounts
which shall continue to be governed by the provisions of this Plan until the
final distribution of all Deferral Accounts established under this Plan.

                11.           Participants are General Creditors of the
Company.   The Participating Directors and beneficiaries thereof shall be
general, unsecured creditors of the Company with respect to any payments to be
made pursuant to this Plan and shall not have any preferred interest by way of
trust, escrow, lien or otherwise in any specific assets of the Company. If the
Company shall, in fact, elect to set aside monies or other assets to meet its
obligations hereunder (there being no obligation to do so), whether in a
grantor’s trust or otherwise, the same shall, nevertheless, be regarded as a
part of the general assets of the Company subject to the claims of its general
creditors, and neither any Participating Director nor any beneficiary thereof
shall have a legal, beneficial or security interest therein.

                12.           Change of Control.   A “Change of Control” shall
be deemed to have occurred if the conditions set forth in any one of the
following paragraphs shall have been satisfied:

                                A.            Any Person (other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or

                                B.            During the period from the
effective date of this Plan until final distribution to all Participating
Directors of their Deferred Stock Accounts, individuals who at the beginning of
such period constitute the Board and any new director (other than a director
designated by a Person who has acquired securities of the Company or entered
into an agreement


19

--------------------------------------------------------------------------------


with the Company to effect a transaction constituting a Change of Control as
described in paragraphs (A), (C) or (D) of this Section 12) whose election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

                                C.            The shareholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than (a) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, at least 51% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or (b) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
acquires more than 40% of the combined voting power of the Company’s then
outstanding securities; or

                                D.            The shareholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all the Company’s
assets.

                                E.            For the purposes of this Section
12, the following terms shall have definitions ascribed herein to them:

      (i)   “Person” shall have the meaning defined in Sections 3(a)(9) and
13(d) of the Securities Exchange.


      (ii)   “Beneficial Owner” shall have the meaning defined in Rule 13d-3
promulgated under the Exchange Act.


      (iii)   “Affiliate” shall mean a company controlled directly or indirectly
by the Company, where “control” shall mean the right, either directly or
indirectly, to elect a majority of the directors thereof without the consent or
acquiescence of any third party.


                13.          Miscellaneous.

                13.1.        Securities Law and Other
Restrictions.   Notwithstanding any other provision of this Plan or any Stock
Election or Deferral Election delivered pursuant to this Plan, the Company will
not be required to issue any shares of Common Stock under this Plan and a
Participating Director may not sell, assign, transfer or otherwise dispose of
shares of Common Stock issued pursuant to this Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”) and any applicable state
securities laws or an exemption from such registration under the Securities Act
and applicable state securities laws, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body that the
Administrator, in his or her sole discretion, deems necessary or advisable. The
Company may condition such issuance, sale or transfer upon the


20

--------------------------------------------------------------------------------


receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company, in order to comply with
such securities law or other restriction.

                13.2.       Governing Law.   The validity, construction,
interpretation, administration and effect of this Plan and any rules,
regulations and actions relating to this Plan will be governed by and construed
exclusively in accordance with the laws of the State of Minnesota.

















21

--------------------------------------------------------------------------------